IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA : CRIMINAL ACTION
Vv.
KENNETH BLAKENEY : No. 19-632
MEMORANDUM

PRATTER, J. JUNE_C/ , 2021

Mr. Blakeney moves for the Court to reconsider its order denying his motion to suppress.!
The Court may grant a motion for reconsideration only if one of the following is shown: “(1) an
intervening change in the controlling law; (2) the availability of new evidence that was not
available when the court granted the motion for summary judgment; or (3) the need to correct a
clear error of law or fact or to prevent manifest injustice.” U.S. ex rel. Schumann v. Astrazeneca
Pharms. L.P., 769 F.3d 837, 848-49 (3d Cir. 2014) (quoting Max’s Seafood Café ex rel. Lou—Ann,
Inc. v. Quinteros, 176 F.3d 669, 677 (3d Cir. 1999)). Mr. Blakeney argues that he has met the
second and third options.

First, Mr. Blakeney argues that newly discovered evidence undermines the Court’s
previous ruling. While driving, Mr. Blakeney was pulled over several times during the month
preceding the night in question when he was pulled over by Officers Baker and Escamilla. Though

the officers issued no tickets to Mr. Blakeney on any of those prior occasions, the police did write

 

' Because the Court writes primarily for the benefit of the parties, it will discuss only those
facts necessary to decide this motion. The Court has provided a recitation of this case’s facts and
procedural history on three other occasions. See United States v. Blakeney, No. 19-cr-632, 2020
WL 3489337 (E.D. Pa. June 26, 2020); United States v. Blakeney, No. 19-cr-632, 2021 WL
465907 (E.D. Pa. Feb. 8, 2021); United States v. Blakeney, No. 19-cr-632, 2021 WL 1723224
(E.D. Pa. Apr. 29, 2021).
reports after each incident. Mr. Blakeney points out that none of those reports mention his car
having a defective taillight. Because the order for which Mr. Blakeney seeks reconsideration was
issued before the Government produced those earlier reports, Mr. Blakeney argues that the reports
are “newly discovered” evidence. He also argues that this evidence undermines the officers’
testimony that Mr. Blakeney’s car had a defective taillight.

“Evidence is not ‘newly discovered’ if it ‘was [actually] known or could have been known
by the diligence of the defendant or his counsel.’” United States v. Cimera, 459 F.3d 452, 461 (3d
Cir. 2006) (alteration in original) (quoting United States v. Bujese, 371 F.2d 120, 125 (3d Cir.
1967)). Because Mr. Blakeney was pulled over by the police on these occasions and did not
receive a ticket for a broken taillight, he either knew or could have discovered the content of these
reports through reasonable diligence. Thus, this evidence is not “newly discovered.” See id.

Next, Mr. Blakeney argues that reconsideration is necessary to correct a clear error of law.
He argues that in order for an officer to have had a “reasonable suspicion” that an individual has
violated the law, the officer must be able to cite the exact statute the officer believes was violated.
See United States v. Delfin-Colina, 464 F.3d 392, 399-400 (3d Cir. 2006). The language
Mr. Blakeney cites from Delfin-Colina states: “[A]n officer’s Fourth Amendment burden of
production is to (1) identify the ordinance or statute that he believed had been violated, and (2)
provide specific, articulable facts that support an objective determination of whether any officer
could have possessed reasonable suspicion of the alleged infraction.” Jd. at 399.

But the Delfin-Colina court went on to say in the very next sentence: “As long as both
prongs are met, an officer’s subjective understanding of the law at issue would not be relevant to
the court’s determination.” /d. at 399-400. Therefore, the Court does not see any duty created by

Delfin-Colina—a duty never before recognized—for officers to know chapter and verse the statute
they believe justifies a Terry stop. It would be odd if an officer’s mistake regarding the contents
of the law could be excused (as Delfin-Colina held), but ignorance of the citation of the statute
could not be. Mr. Blakeney cites no case where a party ever advanced this theory, much less a
case adopting it. If the Third Circuit Court of Appeals wished to endorse such a rule, it would
have said 50 explicitly.

Moreover, courts applying Delfin-Colina have denied motions to suppress where the
officer was only able to give a general description of the applicable law. For example, in United
States v. Valentine, the officer gave the following testimony: “Well, in the vehicle code there’s a
violation for tint on the windows for [being] unable to . . . see into the windows. And due to the
nighttime and the tint on the windows I could not see into the vehicle.” See Govt’s Response in
Opp. at 4, United States v. Valentine, No. 09-cr-169-01 (E.D. Pa. Aug. 14, 2009), 2009 WL
3478918. The court held that this testimony was sufficient, citing Delfin-Colina. See United States
v. Valentine, No. 09-cr-169-01, Doc. No. 38, at *11-16 (E.D. Pa. Sept. 1, 2009).

Finally, even if Delfin-Colina created a duty for officers to know specifically which section
of the Motor Vehicle Code was implicated, that standard would have been met here. On the night
of the events in question, Officer Baker filled out a form which listed the code section allegedly
violated as “4303B.” See Def. Ex. 9. Mr. Blakeney does not dispute that this referred to section
4303(b) of the Motor Vehicle Code, which is the applicable provision. Because the reasonableness
of a Terry stop is based on an officer’s “reasonable, articulable belief that an individual was
violating a traffic ordinance at the time of a stop,” not what an officer was able to recollect on the
stand almost one year later, Mr. Blakeney’s argument is without merit. Delfin-Colina, 464 F.3d

at 398.
For the foregoing reasons, the Court will deny Mr. Blakeney’s motion for reconsideration.
An appropriate order follows.

BY TATE COURT;

(atl

“Unto i PRATTER

UNITED STATES DISTRICT JUDGE
